—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Kings County (Hepner, J.), dated October 14, 1999, which denied her motion to vacate a dispositional order of the same court, dated April 30, 1999, entered upon her default in appearing at the fact-finding and dispositional hearings, terminating her parental rights to the subject children on the ground of permanent neglect.
Ordered that the order is affirmed, without costs and disbursements.
“A party seeking to be relieved of a default pursuant to CPLR 5015 must establish both a reasonable excuse for the default and the existence of a meritorious defense” (Matter of Julie T., 248 AD2d 477, 478). “It is well settled that whether to relieve a party of an order entered on default is a matter left to the sound discretion of the court” (Matter of Littel Flower Children’s Servs. [Sean Courtney G.] v Vernon J., 213 AD2d 548, 549). The appellant failed to sustain her burden, and the Family Court providently exercised its discretion in denying her motion (see, Matter of Geraldine Rose W., 196 AD2d 313). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.